Citation Nr: 1627217	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected low back disability and/or exposure to herbicides.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to a disability rating in excess of 10 percent for right ankle strain.  

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to a compensable disability rating for bilateral hearing loss.

6.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

7.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

8.  Entitlement to special monthly compensation (SMC) benefits based on aid and attendance/housebound.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeal (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a March 2011 hearing before an Acting Veterans Law Judge who is no longer a member of the Board.  In April 2014, the Board afforded the Veteran the opportunity to appear at another hearing; the Veteran responded that he did not want another hearing.

In August 2014, the Board denied service connection for peripheral neuropathy (other than in the right foot which is already service-connected) finding that it was not shown in service and was not related to service.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.

In August 2015, the Veteran's case was remanded for further development consistent with the Joint Motion, and has since been returned to the Board for adjudication.

The issues of entitlement to service connection for plantar fasciitis; increased ratings for right ankle strain, bilateral hearing loss, tinnitus, back disability, right knee disability; and entitlement to SMC aid and attendance/housebound purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's left lower extremity peripheral neuropathy was caused or aggravated due his military service, nor is it shown to be proximately caused by his service-connected lumbar spine disability and/or presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

Also, the AOJ also attempted to obtain the Veteran's VA treatment records from the VA Medical Center in Albuquerque for the period of May 1972 to May 1973.  The AOJ received only dental treatment records for the Veteran for the requested time period, as well as a response indicating that other records were unavailable and further efforts to obtain the records would be futile.  The Veteran was notified of this fact in a September 2012 letter and invited to submit such records himself if they were in his possession.  A November 2012 Memorandum making a Formal Finding of Unavailability of the records was also issued which set forth the AOJ's attempts to obtain these records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions to attempt to obtain these records, and no further action is necessary.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in December 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran's peripheral neuropathy of the left lower extremity was not due to or aggravated by an event, disease, or injury incurred during active service, nor was it caused or aggravated by his service-connected low back disability.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the December 2015 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including, diseases of the nervous system if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
 § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586 -57589 (1996).

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his left lower extremity peripheral neuropathy is secondary to his service-connected low back disability and/or due to his exposure to Agent Orange during service.  He contends that his numbness/polyneuropathy began in 1971 while in Republic of Vietnam.  He recalled sensation of numbness and tingling in his feet that has moved up his feet and lower legs.  He recalled first complaining of these symptoms at the Albuquerque VA hospital from May 1972 to May 1973, but was never given a diagnosis.  

In this case, the medical evidence shows that the Veteran was diagnosed with sensorimotor polyneuropathy in the left leg as noted on a June 2005 VA outpatient treatment report and the 2012 VA examiner diagnosed peripheral neuropathy of the lower extremities.  Thus, as the Veteran has a current disability, the remaining question before the Board is whether this disability is related to service.  

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis of peripheral neuropathy of any of his extremities.  At the time of his separation examination in February 1972, his upper and lower extremities were clinically evaluated as normal.  Indeed, he stated at that time "I am in excellent health."

Many years after service, VA treatment notes showed the Veteran's complaints of right foot numbness.  A June 2004 electromyography/nerve conduction  study (EMG/NCS) was abnormal, showing mild moderate axonal sensorimotor polyneuropathy with absent sensory potential in the legs.  On neurology consultation in June 2005, the Veteran reported onset of symptoms of tingling and numbness in the right foot approximately 10 years earlier.  He denied any left foot symptoms. 

On VA peripheral nerves examination in August 2012, conducted by a neurologist, the Veteran reported onset of numbness in both feet while stationed in Vietnam.  Reportedly, the symptoms progressed over the years.  The examiner questioned the Veteran regarding his previous reports of onset of symptoms and previous denial of left foot symptoms on prior VA examinations in 2005 and 2007, but the Veteran maintained he initially experienced symptoms in service.  The examiner found mild, incomplete paralysis of the sciatic nerve in the left lower extremity.  The examiner opined that it was less likely than not that the Veteran's left leg neuropathy was related to herbicide exposure.  The examiner noted the inconsistency between the Veteran's current contentions of symptoms in service and records showing no complaints within decades after service.  Likewise, the examiner commented that it was possible polyneuropathy of the upper extremities exists, but if it does, it did not start until decades after service in Vietnam and is therefore less likely than not related to service in Vietnam.  The examiner further opined that the Veteran's left leg neuropathy was not associated with the service-connected low back disability as there was no evidence of lumbar radiculopathy concerning the left lower extremity.  

Because the August 2012 examiner did not address whether the Veteran's left lower extremity neuropathy was aggravated by his service-connected low back disability, his claim was remanded in August 2015 for a new examination.  

In December 2015, the Veteran was afforded a new VA examination for his peripheral neuropathy of the left lower extremity.  She noted a detailed history of the Veteran's symptoms in the left lower extremity and reviewed his records.  She diagnosed axonal sensorimotor polyneuropathy of the bilateral lower extremities.  Following consideration of the Veteran's statements and review of his claims file, the examiner opined that his peripheral neuropathy of the left lower extremity was less likely than not caused or aggravated by his service-connected low back disability.  In reaching this conclusion, the examiner provided the following rationale:

The Veteran has paresthesias and dysesthesias in his left lower extremity[as well as his right] in a stocking distribution consistent with peripheral neuropathy [polyneuropathy].  His exam also reveals a distal sensorimotor dysfunction consistent with peripheral neuropathy.  He completed an EMG of the lower extremities that revealed a sensorimotor peripheral neuropathy [polyneuropathy].  Peripheral neuropathy is a disorder or disease of the distal nerves.  It may have many causes including metabolic, autoimmune, infectious, hereditary and idiopathic.  Peripheral neuropathy is not caused by degenerative disease of the spine and therefore it is less likely than not that the Veteran's peripheral neuropathy is proximately due to or the result of the Veteran's service connected degenerative disc disease of the lumbar spine.

Although the Veteran has noted a progression of his neuropathic symptoms, this is likely due to the natural progression of the disease.  He does have degenerative disease of the lumbar spine but his most recent MRI of the L/S spine from 12/29/2014 reveals only mild left neuroforaminal narrowing at L3-4 and L4-5 and no suggestion of root impingement or significant stenosis.  Without root impingement or stenosis causing additional proximal insult to the nerves, the lumbar degenerative disease would not be expected to influence the progression of the distal neuropathy.  Therefore, the Veteran's peripheral neuropathy is less likely than not aggravated beyond its natural progression by his service connected degenerative disc disease of the lumbar spine.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity on a direct, presumptive, or secondary basis.  

First, the most competent and credible evidence of record does not show that the Veteran's peripheral neuropathy of the left lower extremity had its onset during service or within his first post-service year.  As noted in the record, the Veteran is presumed to have been exposed to herbicides based upon his service in-country Republic of Vietnam.  

Again, the Veteran has asserted that he has suffered from pain and numbness in his feet ever since service; however, upon review of the record the Board finds these assertions are inconsistent with the other evidence of record and are not reliable.  As noted above, no complaints or findings of neuropathy were noted in service and he indicated he was in excellent health upon separation from service.  On neurology consultation in June 2005, the Veteran reported onset of symptoms of tingling and numbness in the right foot approximately 10 years earlier and specifically denied any left foot symptoms.  The neurologist noted that although the Veteran only complained of symptoms in the right lower extremity, clinical findings were present in both legs and were symmetrical.  The Veteran gave a similar history at a Board hearing in August 2006, when he testified that he initially noted neuropathy related symptoms in the right foot during the mid to late 1990's.  

In July 2007, the Veteran was afforded a VA examination at which time he reported that approximately ten to twelve years earlier he began to notice symptoms of clumsiness and numbness of his feet, with sharp pain involving the lateral aspect of his right foot and calf.  The Board notes that at no time in connection with right foot neuropathic complaints did the Veteran endorse symptoms other than those affecting the right foot.  In fact, in statements made in connection with treatment and on VA examinations in 2005 and 2007, the Veteran specifically denied left foot symptoms.  The Board finds it unlikely that he would have neglected to mention complaints concerning his left foot during treatment and while seeking service connection for other foot complaints.  

It was not until the Veteran filed the current claim for VA benefits that he reported onset of bilateral foot symptoms in service.  In this regard, at a Board hearing in March 2011 the Veteran testified that he first experienced bilateral foot numbness in service.  Reportedly, he sought treatment in service and within one year of discharge from service from VA between May 1972 and May 1973, but the clinicians failed to render a diagnosis.  The symptoms progressively worsened throughout the years.  Thereafter, he sought treatment from private medical providers, but they also failed to recognize his bilateral foot symptoms as peripheral neuropathy.  Given the specificity of his earlier reports and the contradictory histories, the Board finds that the current allegations of a continuity of symptoms dating to service, or within a year of service, are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

The Board also acknowledges that the Veteran submitted multiple witness statements in 2012 from friends, acquaintances and family members, to include his spouse and fellow service members, to the effect that the Veteran experienced bilateral lower extremity numbness since his exposure to herbicides in service and the symptoms persisted throughout the years.  However, the Board finds these statements inconsistent with the evidence of record, including the Veteran's own statements rendered prior to 2010.  Moreover, these statements are being rendered decades after the Veteran's service, further reducing their reliability.  See Buchanan, 451 F.3d at 1336-1337 (the significant time delay between the affiants' observations and the date on which the statements were written and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Prior to 2010, the Veteran either denied left lower extremity symptoms or gave a significantly more recent history of onset of symptoms, to include while under oath in 2006.  The lay statements submitted to support his contrary history provided for the purpose of seeking additional compensation benefits are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Accordingly, the competent, credible, and probative evidence of record fails to support a finding of peripheral neuropathy in service or for decades thereafter.  The preponderance of the evidence is against finding that the Veteran had "early onset" peripheral neuropathy as required for presumptive service connection due to exposure to herbicides.  Thus, service connection on a presumptive basis as a chronic condition and as related to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board finds the preponderance of the evidence is against the claim for service connection on a direct or secondary basis as well.  The Board assigns greatest weight to the medical opinions of the August 2012 and December 2015 VA examiners.  The examiners' opinions were based upon the evidence as a whole-including the Veteran's contentions, lay statements, physical evidence, and the medical evidence of record.  The examiners provided a detailed rationale for the opinions provided and they are consistent with the medical evidence of record and medical literature referenced by the examiners.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that in April 2005, a VA family nurse practitioner (FNP) noted that the Veteran had mild to moderate polyneuropathy secondary to a back injury incurred in service.  The statement is conclusory and no rationale was provided in support of the statement.  Moreover, while the 2004 EMG/NCS noted that radiculopathy on the right could not be excluded, there were no findings as to the left lower extremity, and more importantly, the competent medical evidence shows that the Veteran suffers from non-radicular low back pain as noted by the VA examiner in 2012.  Accordingly, the Board affords the FNP's opinion minimal, if any, probative weight.  See Nieves-Rodriguez at 302-04.

Additionally, although the Veteran was a medic in service and is competent to discuss the nature of the tingling and numbness in his lower extremities, the Board finds his contentions concerning the onset of peripheral neuropathy to lack credibility.  For the reasons discussed above, the Board finds the opinion of the VA examiners to be overwhelmingly more probative than the Veteran's inconsistent statements concerning the onset of his peripheral neuropathy in the left lower extremity.  Importantly, the Board finds that the examiners are neurologists and have significantly greater expertise in addressing questions as to the etiology of peripheral neuropathy.  

In summary, the most probative evidence shows that peripheral neuropathy (other than of the right foot) was not shown in service or for many years after service, and is not otherwise related to active service or secondary to a service-connected disability.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.

REMAND

In a March 2015 rating decision, the RO awarded a 10 percent rating for right ankle strain, denied a rating in excess of 10 percent for tinnitus, denied a compensable rating for bilateral hearing loss, denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, denied a rating in excess of 10 percent for degenerative joint disease of the right knee, denied service connection for plantar fasciitis, and denied special monthly compensation based on aid and attendance/housebound benefits.  

In April 2015 and July 2015, the Veteran submitted Notices of Disagreement as to these issues.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Statement of the Case on the issues of entitlement to increased ratings for right ankle strain, tinnitus, bilateral hearing loss, lumbar spine, and right knee disability; entitlement to service connection for plantar fasciitis; and entitlement to special monthly compensation based on aid and attendance/housebound benefits should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to these, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


